Citation Nr: 1209276	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  06-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to November 1997. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, in part, granted service connection for depressive disorder and assigned a 10 percent evaluation effective June 21, 2004.

This case was previously before the Board in May 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
 

FINDING OF FACT

The Veteran's depressive disorder is manifested by no more than some occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 percent for depressive disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7, 4.71a, DC 9499-9434 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected depressive disorder is more disabling than currently evaluated.    

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's depressive disorder is rated under 38 C.F.R. § 4.130, DC 9499-9434.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

Under DC 9434, a 10 percent disability rating is in order when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication. 
 
A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities.   


Factual Background

The Veteran submitted an initial claim for service connection for a psychiatric disorder in June 2004, arguing that this was secondary to his service-connected chronic Achilles tendonitis of the left leg.  He was afforded a VA examination in November 2004 which showed a diagnosis of depressive disorder, NOS (not otherwise specified) and in December 2004 addendum the November 2004 VA examiner opined that the Veteran's depressive disorder was related to his service-connected left ankle disorder.  By rating decision dated in December 2004, the RO granted service connection for depressive disorder, NOS and assigned a 10 percent disability rating effective June 21, 2004, the day of the Veteran's claim for service connection.  The Veteran disagreed with this initial rating and perfected an appeal of the December 2004 rating decision.  Subsequently, in May 2010 the Board remanded the case for more development.  Pursuant to the May 2010 Board remand the Veteran was afforded a second VA examination in April 2011.  

Evidence relevant to the current level of severity of the Veteran's depressive disorder includes VA psychiatric examination reports dated in November 2004 and April 2011 as well as VA outpatient treatment records dated from October 1999 through August 2011.  

During the November 2004 VA examination the Veteran presented in casual clothing, good grooming and personal hygiene.  Interpersonally, he was alert and cooperative.  Eye contact, mannerisms, and facial expression were within normal limits.  Motor activity was normal and the observed quality of his mood was dysthymic with full affect.  

The Veteran reported that he had worked at the United States Postal Service (USPS) since February 1998, after his discharge from military service.  In 2000 he had to switch jobs at USPS to a position where he was lifting and carrying more.  It was at this time that the pain from his service-connected left ankle disorder increased and he began experiencing irritability and depression which caused him problems at work.  He stated that it got to a point where he was almost fired in April 2004 because of his temper.  The Veteran stated that he got angry at his supervisor and threw something through a window.  

He had been married once since 1997, had three children with only one at home.  He denied any major problems with temper or irritability at home.  He indicated that he was only having psychiatric problems at work because of the pain he was experiencing in his left ankle.  He was arrested once for assault on a female in March 2000 when he had to go to anger management classes.  The Veteran reported that he was drinking eight to nine beers per day and smoked one and a half packs of cigarettes per day.  He denied a history of drug use.

On mental status examination the Veteran was alert and well oriented.  There was no impairment in speech or thought/communication processes.  The Veteran reported that he was first treated for psychiatric problems two to three years earlier.  He reported that he was taking Fluoxetine but denied any major improvement from the medication.  He also reported that he had trouble going to sleep two to three nights per week.  He reportedly experienced a weight gain of 30 pounds over the past year and had poor energy.  

Overall, the examiner indicated that this was not following a temporal course of major depressive episodes.  The Veteran related his low energy, increase in appetite, and irritability to his left ankle pain.  He indicated that his depression and these problems began after his job change in 2000.  The onset of the symptoms was related to his pain increase and it was the impression of the evaluator that the Veteran's depression and irritability were secondary to his pain.  

With regard to daily activities and functioning, the examiner wrote that the Veteran was having difficulty at work.  He denied any major problems at home related to the depression and temper problems.  He had almost been fired from his job once and had been sent home at least one other occasion.  The examiner diagnosed depressive disorder, NOS and assigned a GAF score of 65 which indicated some difficulty in occupational functioning, but generally functioning pretty well in interpersonal relationships.  

During the April 2011 VA examination the Veteran reported that, in addition to Fluoxetine, he was taking Trazodone for his psychiatric problems.  Since the November 2004 VA examination the Veteran reported no significant improvement in his depressive symptoms.  He reported significant difficulties with sleep disturbance which occurred daily.  He stated that he worked the night shift which affected his sleep negatively.  It took him at least an hour to fall asleep and he experienced tossing and turning throughout the day.  He reported that he got a total of four to five hours of sleep each.  He stated that sometimes he had difficulty with nightmares which occurred two to three times per week, generally about his military experiences.  The Veteran also indicated that he had difficulty breathing during his sleep and that his wife sometimes observed him gasping for breath or periods of time in which he stopped breathing.  He was being evaluated for sleep apnea.  He also reported excessive snoring at night.  He indicated that his appetite was "so-so."  He reported that he had gained 50 to 60 pounds in the past year and was working to try to reduce his weight.  The Veteran reported excessive tiredness during the day and had very poor energy.  He stated that he sometimes will fall asleep if he is in a quiet place during the day.  He had no difficulty at work because he was always busy.  He did report significant difficulties with concentration during the day and stated that he had difficulty staying on task.  He denied any disciplinary actions at work due to a lack of concentration, however.  He also denied any crying spells.  

The Veteran reported his mood as being more irritable than sad and stated that his irritability occurred every day when he was at work.  His mood was significantly worse at work and he related this to difficulty with pain in his left ankle.  Because he had a job where he was standing all of the time, he had pain while he was at work and this made his mood more irritable.  He reported that he had occasional difficulties with coworkers and bosses at work because of his irritable mood and that he will occasionally say things that he wished he had not said.  He denied that there had been any disciplinary actions taken towards him regarding his behavior with co-workers.  

The Veteran reported that he was involved in medication management treatment at VA and attended medication management sessions approximately every three to four months.  He was not involved in any group therapy and had never had any group therapy.  Other than treatment with Fluoxetine and Trazodone he had no other medication trials.  He did not report any significant anxiety.  He did report some occasional hearing or mumbling voices talking.  This was not significantly distressing to him, and lasted less than a minute.  He stated that this happens maybe one to two times per week and denied being able to tell what the voice was saying.  He denied any paranoia or other psychotic symptoms.  He denied suicidal ideation.  He did report some homicidal ideation on occasion at work, but had made no threats and had no intent to harm anyone.  He reported that he drank beer on a typical work night, usually one to two beers per day.  On the weekends, he may drink up to as much as a six pack per day.  He had only occasional liquor when going out to a restaurant.  He denied any social or legal consequences of drinking.  He denied any treatment for alcoholism.  He did not report any incidents of withdrawal symptoms when stopping drinking.  He denied drug use and reported no significant caffeine use.  

Socially, the Veteran reported that he had been married since 1997 and had three children.  He had two grown daughters from a previous relationship whom he had frequent contact with.  In his current relationship he had a 12 year old son.  His wife worked as a teacher.  He had worked with the USPS since 1998 and was currently working the night shift, from 10:00 pm to 6:30 am.  He denied any lost time from work in the past year secondary to his depressive disorder.  

As far as current lifestyle, he stated that he had very few hobbies.  His primary frustration had been with his difficulty in playing with his son due to his left ankle disorder.  He used to enjoy sports but was unable to participate in sports any longer due to his left ankle disorder.  He enjoyed travelling with his family when his finances allowed this.  He denied any current major stressors and denied any family discord.  His mother was still living, he had two siblings, and he had an uncle that he was particularly close to and went to for occasional support.  

On mental status examination the Veteran was dressed casually but appropriately.  He demonstrated some mild increase in psychomotor activity in rubbing his hands and moving back and forth in his chair, but there were no tremors or stereotypic behavior.  His speech was fluent and linear.  He made an honest attempt to answer questions and was appropriate in his attitude and behavior toward the examiner.  His affect with euthymic, but somewhat limited in range and there were no signs of irritability during the examination.  The Veteran reported his mood to be "depressed and irritable."  His attention was fair.  He was oriented to person, time, and place.  His thought processes were linear.  Thought content was significant for no delusions.  There were no obsessive thoughts.  He had hallucinations (hearing mumbling voices).  His judgment was intact.  He appeared to be of average intelligence and insight was fair.  There were no disturbances in his remote, recent, or immediate memory.  He reported occasional homicidal thoughts, but no intent or plan to harm anybody.  He denied any suicidal thoughts and had no history of suicide.  The Veteran did not display inappropriate behavior and was able to maintain has hygiene and activities of daily living.  

The examiner continued a diagnosis of depressive disorder, NOS and assigned a GAF score of 65.  The examiner noted that the severity of the Veteran depressive disorder was mild.  He was able to get along well at home with his family and enjoyed activities with them.  He only had difficulties at work with his mood secondary to the left ankle pain, but appeared to have functioned fairly well at work recently despite this, with only moderate deficiencies in relationships at work.  His mood disorder would likely limit him more at work if he had a position which required more interaction with others.  The examiner noted that the presence of brief auditory hallucinations did not constitute a diagnostic entity in and of itself.  There were no other symptoms which would qualify the Veteran for a diagnosis of psychosis.  The Veteran appeared to be mildly limited in his social and occupational functioning.  His primary limitations at home appeared to be due to his physical inability to participate in outdoor activities with his son.  

VA outpatient treatment records note similar findings as demonstrated in the VA examination reports.  An August 2004 note shows that the Veteran was taking Prozac and had a GAF score of 65.  July and October 2005 notes also show GAF scored of 65.  

Also of record are statements from the Veteran and his co-worker/employer regarding the Veteran's difficulties on the job due to his psychiatric disorder.  Significantly, in October 2011 correspondence the Veteran submitted time and attendance logs from 2009 to 2011 showing that the Veteran lost approximately 10 days from work in 2009, 34 days from work in 2010, and 19 days from work in 2011 due to his service-connected depressive disorder.   

Analysis

Given the above, the Board finds that the evidence of record does not substantiate an initial disability rating greater than 10 percent.  As above, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
The reports of the November 2004 and April 2011 VA examiners and VA treatment records dated through August 2011 showed no anxiety, suspiciousness, panic attacks, or memory loss.  During both the November 2004 and April 2011 VA examinations there was no impairment of thought process or communication and the Veteran was well oriented to person, place, and time and his speech was generally within normal limits.  While the Veteran reported occasional homicidal thoughts during the April 2011 VA examination, he also reported no intent or plan to harm anybody.  Also, while the Veteran reported brief auditory hallucinations during the April 2011 VA examination the examiner indicated that this did not constitute a diagnostic entity in and of itself and that there were no other symptoms which would qualify the Veteran for a diagnosis of psychosis.  Moreover, the April 2011 VA examiner described the Veteran's depressive disorder to be "mildly" limiting regarding his social and occupational functioning.  

Neither the November 2004 nor the April 2011 VA examination reports show that the Veteran's psychiatric disorder has resulted in any decrease in work efficiency, or any impairment in the ability to perform occupational tasks; to the contrary, these reports indicate that the Veteran's impairments stem entirely from his chronic pain.  These reports also show that he was assigned GAF scores of 65 which represent the presence of only some mild symptoms, or some difficulty in social, occupational or school functioning, but generally being able to function pretty well, with some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The Board finds that when this evidence is weighed together with the other evidence of record, particularly the findings as to his psychiatric condition and functioning, that the evidence does not show that the Veteran's symptoms, which anxiety, stress, and brief periods of depressed mood are of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of the currently assigned 10 percent.  See 38 C.F.R. § 4.7.  In conclusion, the Board finds that the preponderance of the evidence is against an initial disability rating greater than 10 percent for the Veteran's depressive disorder.  38 C.F.R. § 4.3.

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate depressive disorder consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In deciding the Veteran's claim, the Board has considered the Court's determination in Fenderson v. West, 12 Vet. App. 119 (1999) and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

The Board does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 10 percent.

The Board has also considered his statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's depressive disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiner to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disability and the appeal is denied.

Extraschedular Consideration

The Veteran has argued that his service-connected depressive disorder has affected his ability to maintain substantially gainful employment.  Significantly, the record shows that the Veteran has missed anywhere between 10 to 34 days of work per year due to his depressive disorder.  The Board will now determine whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's depressive disorder.  The competent medical evidence of record shows that his depressive disorder is primarily manifested by than some occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The applicable diagnostic codes used to rate the Veteran's depressive disorder provide for ratings based on such symptomatology.  See DC 9411.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of June 21, 2004, the date of his claim, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained assisted the appellant in obtaining evidence, afforded the appellant adequate psychiatric examinations, obtained medical opinions as to the severity of his disability, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for depressive disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


